Title: To James Madison from William L. Blair, 27 February 1809
From: Blair, William L.
To: Madison, James



Most Excellent Sir,
Philada. Feby. 27th. 1809

After congratulating you, upon your elevation to the supreme Magistracy of the nation, permit me, from the kindness, and politeness, I have experienced from you, and your family, to take the freedom to solicit a favour from you.  That is, if any change should be made in the office of District Attorney for the Pennsylvania District, permit me to offer myself a Candidate for said office, And should I be so fortunate, as to receive the appointment, it will lay me under infinite obligations to your Excellency.  I am your Excellency’s most obedt. most devoted Hble. Servt.

Wm. L. Blair

